                                                                        JS-6
 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10

11
     STAR FABRICS, INC., a California               Case No. CV 17-9273-GW-JEMx
     Corporation,                                   Hon. George H. Wu Presiding
12

13   Plaintiff,                                     ORDER TO DISMISS ACTION
                                                    WITH PREJUDICE
14   v.
15
     ROSS STORES, INC., individually and
16   d/b/a DD’S DISCOUNTS, a California
17   Corporation; MOTIVE ENTERPRISE, INC.,
     a California Corporation; RJ ANNABELLE,
18   INC., a California Corporation; SJS
19   APPAREL, INC., a California Corporation;
     LOVEJ CORPORATION, a California
20   Corporation; P.O.M., INC., a business entity
21   of form unknown; PLANET GOLD
     CLOTHING CO. INC., a New York
22   Corporation; ENTICING LINGERIE d/b/a
23   HYMAN CINDI D, a New York
     Corporation; ONE STEP UP, LTD., a New
24   York Limited Corporation; TO THE WAY,
25   CORP., a California Corporation and DOES
     1 through 10,
26

27   Defendants.
28                                             1

          [PROPOSED] ORDER ON STIPULATION TO DISMISS TO DISMISS ACTION WITH PREJUDICE
 1                                          ORDER:
 2         FOR GOOD CAUSE APPEARING, THE FOLLOWING IS HEREBY
 3   ORDERED:
 4
           1.     The entire action is hereby dismissed with prejudice against all
 5
     defendants, together with all claims and/or causes of action arising therefrom; and
 6
           2.     The parties will each bear their respective costs and attorneys’ fees as
 7
     incurred against one another in connection with this action, subject to any obligations
 8
     of defense or indemnity among or between Defendants.
 9

10
                  SO ORDERED.
11

12

13   Dated: October 2, 2018                 By: ________________________________
                                               HONORABLE GEORGE H. WU
14
                                               U.S. DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28                                              2

          [PROPOSED] ORDER ON STIPULATION TO DISMISS TO DISMISS ACTION WITH PREJUDICE
